      Case 8-20-71757-reg        Doc 203     Filed 09/09/20     Entered 09/09/20 14:54:25




VISHNICK McGOVERN MILIZIO LLP                          Hearing Date: September 21, 2020
Counsel to Creditor Coventry Enterprises LLC           Time: 1:30 p.m.
Avrohom Gefen, Esq.
3000 Marcus Avenue, Suite 1E9
Lake Success, NY 11042
Phone 516-4374385
Fax 516-437-4395


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 In re:                                                 Chapter 11

 BIORESTORATIVE THERAPIES, INC.,                        Case No. 20-71757-reg

                                             Debtor.


                       COVENTRY ENTERPRISES LLC’S RESPONSE
                       TO DEBTOR’S OBJECTION TO CLAIM NO. 36

TO:       HONORABLE ROBERT E. GROSSMAN
          UNITED STATES BANKRUPTCY JUDGE

          Coventry Enterprises LLC (“Coventry”), a creditor in this Chapter 11 case, through its

counsel, Vishnick McGovern Milizio LLP, files this response to the BioRestorative Therapies, Inc.’s

(the “Debtor”) objection to Coventry’s claim.

          1.     Coventry filed a general unsecured claim of $481,142.88, based on promissory notes

made by the Debtor and the terms thereof. Debtor concedes that Coventry has an allowable claim

of at least $252,543. The Debtor claims, however, that $228,599.88 ($481,142.88- $252,543) should

be disallowed because: a) Coventry filed its proof of claim 15 days after the claims bar date; and b)

part of Coventry’s claim is allegedly based on a penalty “related to a so-called “PowerUp Default”“.
     Case 8-20-71757-reg         Doc 203      Filed 09/09/20      Entered 09/09/20 14:54:25




       2.      With regard the objection that part of the claim1 should be disallowed because the

proof of claim was filed after the claims bar date, Coventry submits that it should not be penalized

for this short delay. Coventry, which was not represented by counsel at the time the notices were

sent, was not fully operational at the time the notices were received, due to the Covid-19 Pandemic.

Its offices were closed intermittently and its staff, including staff that reviewed mail, was working

primarily remotely. It is therefore understandable and excusable why the proof of claim was filed late

(although only 15 days after the bar date). Notably, the late filing did not prejudice the Debtor or any

other party.

       3.      Because the late filing was excusable, brief and did not prejudice the Debtor, the

Court should allow the claim for the full amount. (See Pioneer Investment Services Co. v. Brunswick

Associates Limited Partnership, 507 U.S. 380 (1993)).

       3.      The objection that part of the claim should be disallowed because it is based on a

penalty “related to a so-called “PowerUp Default”“ is without merit. First, the Debtor does not state

any authority or even reason other than “such penalties should not be allowed”.

       4.      Moreover, as noted above, Coventry’s claim is based on promissory notes made by

the Debtor. These notes contain what are commonly known as “most favored nation” (“MFN”)

clauses. These MFN clauses provide that Coventry will get the benefit of provisions or concessions

equal to those given to any other note holders. A copy of the notes, which are substantially similar

except for the amounts, are annexed as Exhibit “A” (see paragraph 4(a) of each note).




       1
         The Debtor concedes that a claim of $252,543 should be allowed, despite the late filing
of the proof of claim, because the Debtor listed Coventry as a creditor for that amount in its
schedules.

                                                   2
     Case 8-20-71757-reg          Doc 203     Filed 09/09/20      Entered 09/09/20 14:54:25




        5.      Pursuant to the MFN clauses, if, for example, another note holder received a note with

a default provision that doubles the principal in the event of default, Coventry is entitled to the same

doubling of principal.

        6.      At a hearing in District Court in February 2020, counsel for PowerUp, another

creditor and note holder, asserted that PowerUp held notes from the Debtor which contained a

default provision which doubled the principal upon a default by the Debtor. Therefore, by reason of

the MFN clauses in Coventry’s notes, Coventry is entitled to this same provision. This was not a

penalty but rather a provision negotiated by Coventry with the Debtor to induce Coventry to loan

money to the Debtor.

        7.      Coventry calculated its $481,142.88 claim by doubling the principal owed on the

notes at the time of the default and adding the interest due. Although the Debtor seeks to cast this

as a “penalty” (which the Debtor claims would somehow make it an unallowed claim), in fact it is

a simply calculation required by the promissory notes. Accordingly, the Court should reject the

Debtor’s objections and allow Coventry’s claim for $481,142.88.

Dated: Lake Success, New York
       September 9, 2020
                                                VISHNICK McGOVERN MILIZIO, LLP
                                                Counsel to Claimant Coventry Enterprises LLC

                                                /s/Avrohom Gefen___________________________
                                                Avrohom Gefen, Esq.
                                                3000 Marcus Avenue, Suite 1E9
                                                Lake Success, NY 11042
                                                Phone 516-4374385
                                                agefen@vmmlegal.com




                                                   3
